Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-1-2005

Jersey Dental Lab v. Dentsply Intl Inc
Precedential or Non-Precedential: Precedential

Docket No. 04-1980




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Jersey Dental Lab v. Dentsply Intl Inc" (2005). 2005 Decisions. Paper 30.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/30


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                             No. 04-1979


     HOWARD HESS DENTAL LABORATORIES INCORPORATED;
         PHILIP GUTTIEREZ, *d/b/a Dentures Plus, on behalf
            of themselves and all other similarly situated,
                                            Appellants
                                   v.

                 DENTSPLY INTERNATIONAL, INC.

                               *Amended per Clerk's Order dated 4/30/04



                             No. 04-1980


      JERSEY DENTAL LABORATORIES, f/k/a Howard Hess Dental
         Laboratories Incorporated; PHILIP GUTTIEREZ, *d/b/a
           Dentures Plus, on behalf of themselves and all others
                            similarly situated,
                                       Appellants

                                   v.

  DENTSPLY INTERNATIONAL, INC.; A. LEVENTHAL & SONS, INC.;
    ACCUBITE DENTAL LAB, INC.; ADDIUM DENTAL PRODUCTS;
                 ARNOLD DENTAL SUPPLY COMPANY;
                ATLANTA DENTAL SUPPLY COMPANY;
BENCO DENTAL COMPANY; BURKHART DENTAL SUPPLY COMPANY;
DARBY DENTAL LABORATORY SUPPLY CO., INC.; DENTAL SUPPLIES
 AND EQUIPMENT, INC.; EDENTALDIRECT.COM, INC., as successor to
        Crutcher Dental, Inc.; HENDON DENTAL SUPPLY, INC.;
        HENRY SCHEIN, INC., and its affiliates including, without
     limitation, Zahn Dental Co., Inc.; IOWA DENTAL SUPPLY CO.;
  JAHN DENTAL SUPPLY COMPANY; JB DENTAL SUPPLY CO., INC.;
 JOHNSON & LUND CO., INC.; KENTUCKY DENTAL SUPPLY COMPANY, INC.
        a/k/a KDSC Liquidation Corp.; MARCUS DENTAL SUPPLY CO;
 MIDWAY DENTAL SUPPLY INC.; MOHAWK DENTAL CO., INC.; NASHVILLE
   DENTAL, INC.; NOWAK DENTAL SUPPLIES, INC.; PATTERSON DENTAL
           COMPANY, its subsidiaries, predecessors, successors, assigns,
     affiliates and related companies; PEARSON DENTAL SUPPLIES, INC.;
   RYKER DENTAL OF KENTUCKY, INC.; THOMPSON DENTAL COMPANY

                                       *Amended per Clerk's Order dated 4/30/04



                   On Appeal from the United States District Court
                             for the District of Delaware
                 (D.C. Civil Action Nos. 99-cv-00255 / 01-cv-00267)
                     District Judge: Honorable Sue L. Robinson


                                Argued April 7, 2005

             Before: BARRY, AMBRO and GREENBERG, Circuit Judges

Thomas A. Dubbs, Esquire (Argued)
Richard T. Joffe, Esquire
Goodkind, Labaton, Rudoff & Sucharow
100 Park Avenue, 12th Floor
New York, NY 10017

Pamela S. Tikellis, Esquire
Robert J. Kriner, Jr. Esquire
Chimicles & Tikellis, LLP
One Rodney Square, Suite 500
P.O. Box 1035
Wilmington, DE 19899

      Counsel for Appellants




                                         2
Margaret M. Zwisler, Esquire (Argued)
Eric J. McCarthy, Esquire
Charles R. Price, Esquire
Latham & Watkins LLP
555 Eleventh Street, N.W.
Washington, D.C. 20004

Richard A. Ripley, Esquire
Bingham McCutchen LLP
1120 Twentieth Street, N.W.
Washington, D.C. 20036

Brian M. Addison, Esquire
Dentsply International, Inc.
Susquehanna Commerce Center
221 West Philadelphia Street
York, PA 17405

W. Harding Drane, Jr., Esquire
Potter Anderson & Corroon LLP
1313 North Market Street, 6th Floor
P.O. Box 951
Wilmington, DE 19899

C. Scott Reese, Esquire
Cooch & Taylor
824 Market Street Mall, Suite 1000
P.O. Box 1680
Wilmington, DE 19899

James J. Maron, Esquire
Maron Marvel & Wilks, P.A.
1300 North Broom Street
P.O. Box 288
Wilmington, DE 19899

      Counsel for Appellees




                                        3
                       ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

            IT IS NOW ORDERED that the published Opinion in the above case filed
September 21, 2005, be amended as follows:

             On page 5, line 3 of the paragraph, replace “Internationl” with
“International”.

             On page 14, last two lines of the full paragraph, (1) replace “n.11, n.12”
with “nn.11–12” and (2) replace “n.23, n.27” with “nn.23, 27”.

                  On page 17, line 4–5 of the full paragraph, replace “497 U.S.” with “Id.”

              On page 19, line 8 from the bottom of the page, (1) insert “of Louisville,
Ky.” after “Ass’n” and before “v. Stewart” and (2) replace “Enter.” with “Enters.”.

             On page 20, line 11 of the full paragraph, replace “for damages would”
with “for damages could”.

             On page 23, line 4 of the “When antitrust violators . . .” paragraph, replace
“in two ways” with “in two forms”.

                  On page 24, line 3, replace “770–772” with “770–72”.

                  On page 25, line 9, insert a “2” before “Phillip” and after “See”.

                  On page 25, lines 6–7 of the “A court might . . .” paragraph, replace this
text:
                         (observing that even if the “pass-on [defense] were permitted
                          . . . [and] the defendant show[ed] that
with this text:
                         (observing that even if the pass-on defense were permitted and “the
                         defendant show[ed] that

            On page 26, line 19, insert a “2” before “Areeda” and an “et al.” after
“Areeda”, making the text read thus: “2 Areeda et al., supra”.

             On page 27, last line, replace the single quotation marks around “lost” with
double quotation marks.

                                                 4
               On page 27, last line, begin a new block-quote paragraph and indent before
“ . . . [Because]”.

                  On page 28, line 1, replace the “[]” with an ellipsis “. . .”.

                  On page 29, line 14, replace “Id. at” with “Harrison, supra, at”.

                  On page 29, line 15, delete “498”.

            On page 29, line 19, insert a “2” before “Areeda” and an “et al.” after
“Areeda”, making the text read thus: “2 Areeda et al., supra”.

                  On page 30, line 3, reverse “that” and “(1)” so that the text reads “implying
(1) that past”.

               On page 32, line 1 of the block quote, indent within the block quote before
“Illinois Brick”.

             On page 32, line 6 of the block quote, start a new block-quote paragraph
and indent before “ . . . The court simply”.

               On page 32, line 8 of the block quote, replace “fixing the price” with
“fixing that price”.

            On page 33, line 10, insert a “2” before “Areeda” and an “et al.” after
“Areeda”, making the text read thus: “2 Areeda et al., supra”.

                  On page 33, line 10, insert “(footnote omitted)” after “369–70” and before
“.”.

             On page 33, line 4 of the “In fact, a recent . . .” paragraph, insert a “2”
before “Areeda” and an “et al.” after “Areeda”, making the text read thus: “2 Areeda et
al., supra”.

                  On page 33, footnote 9, line 1, delete the comma between “Areeda” and “et
al.”.

             On page 34, footnote 10, line 3, insert a “2” before “Areeda” and an “et al.”
after “Areeda”, making the text read thus: “2 Areeda et al., supra”.

                  On page 35, line 1, insert a “2” before “Areeda” and an “et al.” after

                                                   5
“Areeda”, making the text read thus: “2 Areeda et al., supra”.

              On page 37, footnote 12, line 4, insert a hyphen between “price” and
“fixing”.

             On page 38, lines 12–13, change the heading to a question reading “Why
do we adopt a “limited” general co-conspirator exception?”.

              On page 38, second line from the bottom, replace “), or” with “)—or”.

              On page 42, footnote 15, second paragraph, line 7, insert a comma after
“i.e.”.

             On page 44, line 5 of the “We hold that . . .” paragraph, replace “where”
with “whether”.

              On page 44, footnote 16, line 1, insert a comma after “explained that”.

             On page 45, line 9 of the “Further, every Court . . .” paragraph, insert “5th
Cir.” between “(“ and “1975)”.

             On page 46, last line, delete the single quotation marks around “private
attorneys general”.

              On page 47, line 7, insert “internal” between “citation and” and “quotation
marks”.

             On page 47, footnote 18, line 1, insert a “2” before “Areeda” and an “et al.”
after “Areeda”, making the text read thus: “2 Areeda et al., supra”.

                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge

Dated: December 1, 2005
CMD/cc: Thomas A. Dubb, Esq.
         Richard T. Joffe, Esq.
         Margaret M. Zwisler, Esq.
         Eric J. McCarthy, Esq.
         Charles R. Price, Esq.
         Richard A. Ripley, Esq.

                                             6